DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 04/08/2022 Restriction Requirement, claims 3 and 6-9 were pending, and an election of species was required.
In the Applicant’s 05/31/2022 Reply, claims 3 and 6-9 were canceled. Claims 14-21 were added. An election of species was made without traverse.
Claims 14-21 remain pending.

Remarks and Amendments
	A species election was required from pending claims 3 and 6-9. The Applicant correctly pointed out the 04/08/2022 Restriction Requirement identified species not encompassed by the claims and put forth an elected species, 
    PNG
    media_image1.png
    100
    939
    media_image1.png
    Greyscale
, corresponding to the generic construct, 
    PNG
    media_image2.png
    44
    613
    media_image2.png
    Greyscale
wherein: 
A is 
    PNG
    media_image3.png
    62
    84
    media_image3.png
    Greyscale
; 

    PNG
    media_image4.png
    14
    63
    media_image4.png
    Greyscale
 is 4 ethylene oxide residues; 
AC is 
    PNG
    media_image5.png
    118
    139
    media_image5.png
    Greyscale
; and 

    PNG
    media_image6.png
    19
    82
    media_image6.png
    Greyscale
 is 24 ethylene oxide residues. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 15, 18, and 19 read on the elected species. Claims 16, 17, 20, and 21 each contain the moiety G and recite substantially pure compounds, none of which is required of claims 14, 15, 18, or 19. Therefore, claims 16, 17, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 recites the broad limitation “antibody” together with the narrower limitation “engineered antibody,” rendering the claim indefinite, because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Improper Markush Group:
Claims 14, 15, 18, and 19 are rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 14, 15, 18, and 19 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Specifically, all members of the claimed Markush group do not share a single structural similarity. The members may contain one or more A groups connected in any fashion by a linear chain containing a discrete PEG residue to one or more AC groups, terminating in a terminal linear discrete PEG-containing chain with 8 to 72 ethylene oxide residues. The AC group is not limited to any particular structural moiety, while the A group may be nearly any reactive group. This breadth in reactive groups indicates the various claimed constructs may be used for a variety of uses, depending on the reactive groups. Therefore, the claimed Markush members have neither a structural similarity shared by all members, nor a common use shared by all members. Contrast the claimed Markush group with, for example, the elected species, in which a substantial structural feature is defined, 
    PNG
    media_image2.png
    44
    613
    media_image2.png
    Greyscale
, as are the A and AC moieties. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14, 15, 18, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-7 and 12 of U.S. Patent No. 10,786,497 B2 (issued 09/29/2020; US10786497B2). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1, 2, 4, 6, 7, and 12 of US10786497B2 recite a construct comprising at least one attachment core, AC, substituted with a reactive or reactable group, A, terminating in a PEG-containing chain, 
    PNG
    media_image6.png
    19
    82
    media_image6.png
    Greyscale
, having between about 8 and 72 ethylene oxide residues and a nonreactive terminal moiety, and a linear chain, 
    PNG
    media_image4.png
    14
    63
    media_image4.png
    Greyscale
, containing between 4 and 64 ethylene oxide residues terminated with A. Claims 1, 2, 4, 6, 7, and 12 of US10786497B2 render obvious present claims 18 and 19, because they differ from present claims 18 and 19 in that the linear chain, 
    PNG
    media_image4.png
    14
    63
    media_image4.png
    Greyscale
, contains about 4 to 64 ethylene oxide residues, overlapping the 2 to 48 residues in present claim 18 and 4 to 48 residues in present claim 19. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 of US10786497B2 anticipates present claim 14, because it recites the construct of claim 1 and defines A identically to A in present claim 14. Claim 2 of US10786497B2 renders obvious present claims 15, 18, and 19, because it recites the construct of claim 1 with a linear chain having a range of ethylene oxide residues overlapping the range of present claims 15, 18, and 19. 
Claims 3 and 5 of US10786497B2 anticipate present claims 18 and 19, because each claim recites the construct of claim 1 but narrows the definition of  the linear chain to match (claim 3) or fall within (claim 5) the claimed definition of 
    PNG
    media_image4.png
    14
    63
    media_image4.png
    Greyscale
. 

Conclusion
Claims 14-21 remain pending.
Claims 14, 15, 18, and 19 are rejected.
Claims 16, 17, 20, and 21 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655